                                           Case 5:20-cv-02568-BLF Document 6 Filed 04/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         STEPHEN EDWARD HAJEK,
                                   8                                                         Case No. 20-2568 BLF
                                                        Petitioner,
                                   9                                                         ORDER APPOINTING COUNSEL AND
                                                 v.                                          REQUESTING JOINT STATEMENT
                                  10
                                         RON BROOMFIELD, Acting Warden,
                                  11     California State Prison at San Quentin,
                                  12                    Respondent.
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to Capital Habeas Local Rule 2254-25 and the recommendation of the Court’s
                                  15   Selection Board, and good cause appearing therefor, the Court hereby appoints the Capital Habeas
                                  16   Unit of the Federal Defender for the Central District of California to represent petitioner Stephen
                                  17   Edward Hajek.
                                  18          The Court further directs the parties to submit a joint statement by June 5, 2020. The
                                  19   statement shall propose due dates for lodging the record, requesting any equitable tolling, filing
                                  20   petitioner’s federal habeas petition, respondent’s answer and petitioner’s traverse. A case
                                  21   management conference will be scheduled if necessary.
                                  22          IT IS SO ORDERED.
                                  23   Dated: April 21, 2020
                                  24                                                    ______________________________________
                                                                                        BETH L. FREEMAN
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28   Case No.: 20-2568

                                                                                         1
